IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36882

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 492
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 2, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
HECTOR MANUEL RODRIGUEZ,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of ten years, for felony eluding a peace officer, enhanced
       for being a persistent violator, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Hector Manuel Rodriguez pled guilty to felony eluding a peace officer, I.C. § 49-1404(2),
and admitted to being a persistent violator, I.C. § 19-2514.        The district court sentenced
Rodriguez to a unified term of twenty years, with a minimum period of confinement of ten years.
Rodriguez filed an I.C.R 35 motion, which the district court denied. Rodriguez appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103

                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Rodriguez’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Rodriguez’s judgment of conviction and sentence, and the district court’s
order denying Rodriguez’s Rule 35 motion, are affirmed.




                                                     2